Citation Nr: 0215037	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
June 1946, and died in April 1998.

The appellant, who is the veteran's widow, appealed an 
October 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
In July 2002, the Board of Veterans' Appeals (Board) remanded 
the appellant's claim to the RO in order to comply with her 
request for a hearing before a Member of the Board at the 
VARO.  However, later that month, the appellant submitted a 
written statement indicating that she would not be available 
to attend a travel board hearing and requested that her file 
be returned to the Board for appellate consideration.  The 
appellant did not request that the Board hearing be 
rescheduled and, as a result, the Board believes that all due 
process requirements have been met regarding her hearing 
request.

Finally, the Board observes that, in her original May 1998 
claim for service connection for the cause of the veteran's 
death, the appellant submitted the death certificate noting 
the cause of his death as respiratory arrest due to 
emphysema.  In her October 1998 notice of disagreement, she 
argued that the veteran's receipt of free cigarettes and his 
smoking in service led to his respiratory condition which 
caused the chronic obstructive pulmonary disease and 
emphysema that led the fatal respiratory arrest from which he 
died.  However, the Board notes that a new etiological theory 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Although the appellant has continued to 
claim service connection for the cause of the veteran's 
death, she essentially has sought to base her claim on a new 
theory, nicotine dependence, as noted in October 1998.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (new diagnosis 
constitutes a basis for new claim on the merits, whereas 
newly suggested etiology for old diagnosis warrants analysis 
on a new and material evidence basis).
FINDINGS OF FACT

1. The RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
July 1998, and she was notified of the RO's determination 
in August 1998, but did not appeal.

2. The evidence received since the July 1998 RO determination 
that denied entitlement to service connection for the 
cause of the veteran's death is cumulative of evidence 
previously considered, is not both new and material, and 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The July 1998 rating decision which denied service connection 
for the cause of the veteran's death is final; new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1103, 5108, 7105 (West 1991 
& Supp. 2002); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2002)); 38 C.F.R. §§ 3.156(a), 3.300, 3.303 (2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  
But see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  We, therefore, believe that appropriate notice has 
been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
clarified what evidence would be required to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant responded to the RO 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in 
an August 2001 letter, the RO advised the appellant of the 
VCAA and its effect on her claim.  A copy of the RO's letter 
was also sent to the appellant's accredited service 
representative.

Of significance in the present matter, is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2002)

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's request to reopen her claim was filed in August 
2000, the regulations in effect prior to August 29, 2001, are 
for application.

II.  New and Material Evidence

The RO, in a decision dated July 1998, denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The RO noted that the veteran died of respiratory 
arrest due to emphysema of many years' duration, and that 
there was no evidence that the onset of the respiratory 
arrest due to emphysema was during military service or within 
one year of separation from service.  The appellant was duly 
notified of the RO's action but did not appeal, and the 
decision was therefore final, based upon the evidence then of 
record.  38 U.S.C.A. § 7105. 

The evidence of record before the RO at the time of the July 
1998 rating decision that denied entitlement to service 
connection for the cause of the veteran's death included a 
death certificate which indicates the veteran died on April 
[redacted], 1998, at the age of 70.  The death certificate identified 
the causes of death as respiratory arrest of minutes' 
duration, due to emphysema of years' duration.  No 
contributory conditions were listed, and an autopsy was not 
performed.  At the time of his death, the veteran had no 
service-connected disabilities.

The RO also reviewed the veteran's service medical records.  
Unfortunately, according to correspondence in the file, the 
Board notes that, after the RO's July 1998 rating decision, 
the veteran's service medical records were evidently lost or 
destroyed and are no longer available for review.  However, 
according to the July 1998 RO decision, the veteran's service 
medical records were not indicative of any heart disease, 
asthma, chronic bronchitis, or other form of chronic 
obstructive pulmonary disease (COPD) that could have led to 
the veteran's fatal emphysema.  When examined for discharge 
in June 1946, it was noted that the veteran's respiratory 
system was normal, and a chest X-ray showed no essential 
deviation from normal.

Also of evidence at the time of the July 1998 RO decision 
that denied service connection for the cause of the veteran's 
death were private treatment records, dated from May 1995 to 
November 1996.  The records reflect that he was treated for 
COPD and heart disease.  A September 1995 history and 
physical examination report indicates that the veteran was 
admitted for progressive shortrness of breath.  It was noted 
that he had been short of breath and had bronchitis "all his 
life" that had been especially bad during the past seven 
years.  It was further noted that the veteran had smoked one 
to two packs of cigarettes per day for fifty years, and quit 
smoking in June 1994.  

In her October 1998 notice of disagreement, the appellant 
raised for the first time the assertions that the Armed 
Forces had given the veteran cigarettes and enabled him to 
smoke during his service, which directly contributed to the 
disease that took his life.   She also indicated that he had 
been hospitalized while in service for bronchitis.

In support of her contentions, the appellant submitted 
written statements from several physicians involved in the 
veteran's care.  According to an October 1998 statement, 
R.G.W., M.D., treated the veteran from May 1991 to September 
1997.  Dr. W. said that the veteran had a history of smoking 
cigarettes for many years, at least since 1945 and probably 
before.  It was the physician's impression "that [the 
veteran] had chronic obstructive pulmonary disease as a 
result of smoking 11/2 packs of cigarettes per day for many 
years, at least since 1945, and probably before."

In January 1999, G.I.G., M.D., stated that he had treated the 
veteran since February 1997 and last saw him in February 
1998.  Dr. G. said that the veteran was noted to have a 
history of severe emphysema and chronic bronchitis, secondary 
to smoking.  It was noted that the veteran had smoked for 
fifty-two years, up to two packs of cigarettes per day.  

In a January 1999 statement, R.S., M.D., a pulmonologist, 
said he had treated the veteran from October 12, 1994, to 
March 27, 1998, except from February 5, 1997, to March 2, 
1998.  Dr. S. said the veteran suffered from COPD, a 
component of which was felt to be emphysema, and had a severe 
impairment in his pulmonary function.  According to the 
specialist's records, the veteran claimed he had smoked one 
to two packs of cigarettes per day for fifty years, making 
the time he started to smoke about 1944, or at the age of 
seventeen.  Dr. R.S. said that the veteran's illness could 
have "theoretically" started when the veteran was in 
service.  It was noted that the veteran died of respiratory 
failure due to COPD.  

In his January 1999 statement, J.E.L., M.D., a pulmonologist, 
indicated that he had evaluated the veteran in August 1995.  
It was noted that the veteran had a history and examination 
typical for severe bullous emphysema and had not smoked for 
one year prior to evaluation.  There was marked 
breathlessness with exertion.  Upon examination, it was noted 
that the veteran had advanced bullous emphysema that 
dramatically impaired the quality of his life.

In a February 1999 statement, the appellant maintained that 
the veteran was discharged from service with "extremely high 
blood pressure".  

In the December 1999 SOC, the RO indicated that it had 
considered the statements from Drs. R.W., R.S., J.E.L., and 
G.I.G.  The RO noted that, as of June 9, 1998, the provisions 
of 38 U.S.C.A. § 1103 were made effective for all claims 
regarding smoking related disabilities.  The RO stated that 
the appellant's October 1998 notice of disagreement was the 
first instance in which smoking during service was alleged to 
have ultimately caused the veteran's death.  The RO said that 
the provisions of 38 U.S.C.A. § 1103 applied to her claim, 
and, as such, there was no entitlement under the law for a 
disease or death that was due to the use of tobacco products 
while on active duty.  The appellant did not file a timely 
substantive appeal, and the July 1998 rating decision became 
final.

The July 1998 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the July 1998 decision which was the final 
adjudication that disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.  
Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  Since the appellant's request to reopen her claim 
was filed in 2000, the regulations in effect prior to August 
29, 2001, are for application.

An application to reopen the appellant's claim was received 
by the RO in August 2000.  The evidence added to the record 
since the July 1998 rating action that declined to grant 
service connection for cause of the veteran's death includes 
VA and non-VA medical records and examination reports, dated 
from 1990 to 2001, which reflect the veteran's complaints of, 
and treatment for, numerous medical disorders.

Added to the record were private medical center treatment 
records dated from April 1990 to February 1998.  The medical 
records demonstrate that, when the veteran was hospitalized 
for abdominal problems in 1990, a consultation was requested 
due to his hypotension, hypoxemia, and ventilator dependency.  
On examination, heart sounds were normal and there was no 
murmur, gallop, or friction rub noted.  The pertinent 
impression included COPD.

A July 2000 statement was received from Dr. R.S., to the 
effect that the veteran's "lung condition is more likely 
than not due to smoking."  Dr. R.S. said that " [a]s far as 
I can discern, [the veteran] began smoking about 1944.  He 
was apparently on active duty as a Navy Seabee during World 
War II."

Also added to the record was an August 2000 statement from 
Dr. J.E.L., in which the physician stated that the veteran's 
"lung condition is likely as not due to smoking while on 
active duty as a Navy Seabee during World War II."

The 2000 physicians' statements, none of which reflects that 
the opinions contained therein were premised upon review of 
pertinent medical records, including service medical records, 
make no distinction between the effects of smoking in service 
and smoking after the veteran's separation from service.  
Those statements also fail to indicate that the veteran 
actually suffered from nicotine addiction in service.  

According to a September 2001 Report of Contact (VA Form 
119), the appellant met the veteran one-month after he was 
discharged from service and they married two months later, in 
1946.  She indicated that he did not tell her when he had 
started smoking, and he had no surviving friends or relatives 
who would know when he had started smoking.

A December 2001 VA medical opinion was also added to the 
record, in response to the RO's query as to whether it was at 
least as likely as not that the veteran's smoking from 
January 1945 to June 1946 had caused his COPD.  In her 
December 2001 response, the VA physician, who is a research 
scientist and medical director of respiratory therapy, 
indicated that she had reviewed the veteran's 1994 private 
pulmonary function test results and 1995 cardiac examination 
findings, and that his service medical records and the 
details of any treatment immediately after service were 
unavailable.  The VA medical specialist noted that the 
veteran's history, pulmonary function tests, and physical 
examination were consistent with COPD/emphysema.  The 
specialist further stated that COPD from smoking was dose-
dependent.  She noted that, while in one study the number of 
pack-years was the strongest predictor of FEV1, in another 
study, the FEV1 correlated best with the duration of smoking 
and the amount smoked.  The VA physician stated that, while a 
link between smoking and COPD is beyond a reasonable doubt 
"it is unlikely that the period between 1/45-6/46 was by 
itself sufficient to result in disease.  A more accurate 
statement would be that the patient developed emphysema as a 
consequence of a smoking habit to which he was introduced 
while in the service."

The evidence added to the file in the context of the attempt 
to reopen the claim essentially fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denial in July 1998.  In this respect, the additional 
evidence submitted does not suggest that a cardiovascular or 
respiratory disease was present in service, and the recent VA 
medical opinion does not support the appellant's contentions 
that the veteran's death was due to his smoking in service.

Even assuming, arguendo, that the appellant's claim for 
service connection for the cause of the veteran's death were 
to be reopened and considered on the merits, the claim would 
still fail.

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Certain 
chronic diseases specified by law, even if not shown in 
service, will be presumed to be service connected if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.  These include certain respiratory and 
cardiovascular diseases, none of which was shown within the 
veteran's first post-service year.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

As noted, at the time of his death in April 1998, the veteran 
had not established service connection for any disability, 
including emphysema, congestive heart failure, chronic renal 
failure, coronary artery disease, or COPD during his 
lifetime.  Service medical records were not reflective of any 
of these conditions, and the medical records indicate that 
COPD was evidently noted in the 1990's, nearly fifty years 
after the veteran's discharge from active service.  

Moreover, as set forth above, the Board notes that the United 
States Congress has passed legislation directly addressing 
claims seeking VA benefits for disability related to the use 
of tobacco.  First, the Veterans Benefits Act of 1998, 
enacted as Subtitle B of Public Law No. 105-178, § 8202, 112 
Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131, inserting 
language to prohibit the payment of VA compensation for 
disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed 
thereafter.  Then, in Public Law No. 105-206, § 9014, 112 
Stat. 865, approved on July 22, 1998, the amendments made by 
section 8202 of the previous statute were rescinded.  In lieu 
of amending 38 U.S.C.A. §§ 1110 and 1131, section 9014 
created a new 38 U.S.C.A. § 1103, which provides, in 
pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal 
injury suffered or disease contracted in the 
line of duty in the active military, naval, 
or air service for purposes of this title on 
the basis that it resulted from injury or 
disease attributable to the use of tobacco 
products by the veteran during the veteran's 
service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 2002).  See 38 U.S.C.A. § 
1103(b) (West Supp. 2002).  By its terms, new section 1103 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.

Given that the VA specialist indicated the medical evidence 
consulted, and provided a complete rationale for her 
conclusions, the Board finds her medical opinion more 
probative that those of Drs. S. and L.  These 2000 physician 
statements are both equivocal and speculative and, at most, 
do little more than propose that it is possible that the 
veteran's smoking began in service.  The doctors do not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Furthermore, the more probative 2001 VA medical opinion 
expressly concluded that it was unlikely that the period 
between January 1945 and June 1946, when the veteran was on 
active duty, "was by itself" sufficient to result in 
disease.  The medical specialist concluded that the veteran 
developed emphysema as a consequence of a smoking habit to 
which he was introduced while in service.  Thus, the 
appellant would not be entitled to service connection for the 
cause of the veteran's death, since the probative medical 
evidence fails to show that the veteran's tobacco use in 
service was a contributory cause of death that contributed so 
substantially or materially to his death.  As noted above, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In making its determination, the Board has been sensitive to 
the appellant's assertion that the respiratory arrest due to 
COPD that occasioned the veteran's death was, in turn, 
associated with active military service.  However, the Board 
would respectfully point out that, as a lay person, the 
appellant is not competent to offer an opinion which requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

More importantly, as noted above, the provisions of 38 
U.S.C.A. § 1103 were, by congressional enactment, made 
effective immediately after June 9, 1998.  In this instance, 
although the appellant filed her claim of service connection 
for the cause of the veteran's death in May 1998, she did not 
associate his death with the use of tobacco products in 
service until October 1998.  In the December 1999 SOC, the RO 
noted that the law was dispositive and it had no alternative 
but to deny her claim for lack of entitlement since she did 
not assert a relationship between the veteran's death and his 
tobacco use in service until after June 9, 1998.  

In this case, the Board observes that the appellant has not 
submitted any medical evidence of record to demonstrate that 
heart disease or any presumptive respiratory disability was 
present in service or within a year after the veteran's 
discharge from active duty.  There would, therefore, be no 
legal entitlement to presumptive service connection for the 
cause of the veteran's death.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

Under the circumstances of this case, the law would still be 
dispositive, and the Board would have no alternative but to 
deny the appellant's claim for lack of entitlement under the 
law, given that her claim was filed after June 9, 1998.  Id.  
Therefore, the appellant's claim of service connection for 
the cause of the veteran's death, as due to the use of 
tobacco products, would be denied, and the appeal terminated.  
38 U.S.C.A. § 1103 (West Supp. 2002).

Consequently, the Board finds that the evidence received 
since the July 1998 rating decision regarding the claim for 
service connection for cause of the veteran's death is 
cumulative of the evidence previously considered by the RO 
and not sufficiently significant to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the July 1998 rating decision to deny 
service connection for the cause of the veteran's death is 
not new and material, it follows that the claim for service 
connection for the cause of the veteran's death may not be 
reopened.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

